Exhibit 10.8.3.3
SECOND AMENDMENT TO EMPLOYMENT AGREEMENT
This Second Amendment to Employment Agreement (“Amendment”) is entered into by
and between Avery Dennison Corporation, a Delaware corporation (the “Company”)
and                      (the “Executive”), effective as of January 1, 2008.
WHEREAS the Company and the Executive have previously entered into that certain
Employment Agreement effective as of                      (the “Employment
Agreement”);
WHEREAS with the enactment of Section 409A of the Internal Revenue Code of 1986,
as amended (“Code Section 409A”), certain modifications were made to the
Employment Agreement pursuant to that certain Amendment to Employment Agreement
effective as of January 1, 2008 (the “First Amendment”);
WHEREAS the Company and the Executive desire to further amend the Employment
Agreement to comply with Code Section 409A,
NOW, THEREFORE, the Employment Agreement is hereby amended as follows:
1. Annual Bonus. The last sentence of Section 4(b)(ii) of the Employment
Agreement is amended in its entirety to provide as follows:
“Each such Annual Bonus shall be paid no later than the March 15th next
following the end of the fiscal year for which the Annual Bonus is awarded,
unless the Executive shall elect to defer the receipt of such Annual Bonus in a
manner permitted under Code Section 409A.”
2. Obligations of the Company upon Termination.
The first sentence of Section 6(a)(i) of the Employment Agreement is amended in
its entirety to provide as follows:
“the Company shall pay to the Executive in a lump sum in cash within 30 days
after the Date of Termination an amount equal to the present value, determined
in accordance with Section 280G(d)(4) of the Internal Revenue Code of 1986, as
amended (the “Code”), of the aggregate of the following amounts under A, B and C
below:”
Section 6(a)(i)(A) of the Employment Agreement is amended in its entirety to
provide as follows:
“the sum of (1) the Executive’s Annual Base Salary through the Date of
Termination to the extent not theretofore paid and (2) the excess of (A) the
product of (x) (i) if a Change of Control does not occur during the fiscal year
which includes the Date of Termination, the Annual Bonus which would have been
payable to the Executive for such entire fiscal year (which for this purpose
shall conclusively be determined to be equal to the highest bonus award received
by the Executive in the prior three annual bonus plan periods under the Annual
Bonus Plan) or (ii) if a Change of Control does occur during the fiscal year
which includes the Date of Termination, the higher of (I) the Recent Annual
Bonus

- 1 -



--------------------------------------------------------------------------------



 



and (II) the Annual Bonus paid or payable, including any bonus or portion
thereof which has been earned but deferred, to the extent permitted under Code
Section 409A, (and annualized for any fiscal year consisting of less than twelve
full months or during which the Executive was employed for less than twelve full
months) for the most recently completed fiscal year during the Employment
Period, if any (such higher amount being referred to as the “Highest Annual
Bonus”) and (y) a fraction, the numerator of which is the number of days in the
current fiscal year through the Date of Termination, and the denominator of
which is 365, over (B) any amounts previously paid to the Executive pursuant to
the terms of the Annual Bonus Plans as bonuses with respect to the year that
includes the Date of Termination (the sum of the amounts described in clauses
(1) and (2) shall be hereinafter referred to as the “Accrued Obligations”); and”
3. Compliance With Code Section 409A.
The section entitled “Compliance with Code Section 409A” added to the Employment
Agreement pursuant to the First Amendment shall be referred to as “Section 14”
of the Employment Agreement.
Section 14(d) of the Employment Agreement, as amended, shall be amended to add
the following two sentences to the end thereof:
“Notwithstanding anything to the contrary in the Employment Agreement, any
reimbursements or in-kind benefits (including, to the extent applicable,
continued medical and welfare benefits) for which the Executive is eligible
following the Date of Termination shall be provided in a manner that complies
with Code Section 409A. For the avoidance of doubt, (A) the right to
reimbursements or in-kind benefits is not subject to liquidation or exchange for
another benefit, (B) the amount of expenses eligible for reimbursement, or
in-kind benefits provided, during any taxable year for the Executive shall not
affect the expenses eligible for reimbursement, or in-kind benefits provided, in
any other taxable year, and (C) any reimbursement of attorneys’ fees pursuant to
Section 13(d) shall be provided no later than the last day of the Executive’s
taxable year following the later of (i) the year in which such attorneys’ fees
were incurred and (ii) the year in which the arbitrator determines that the
Executive is the successful party.”
IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
day and year first above written.

                    AVERY DENNISON CORPORATION       EXECUTIVE    
 
               
  By:
               
 
               

- 2 -